Title: To Alexander Hamilton from Aaron Ogden, 19 February 1800
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz. Town Feby 19. 1800
          
          At the time, when I received at your Office, an arrangement of rank, for the Captains and subalterns, of the Eleventh-regiment, I mentioned that Captain Bowman, who had then lately joined the regiment, from the recruiting service, wished to submit to you, thro’ me, a claim to be arranged as the eldest Captain, upon the principle of his having been, at the end of the revolutionary war, senior in rank, both to Captains Faulkner and Brooks, who in the first arrangement stood before him.
          I further mentioned to you, that this circumstance had been entirely unknown to me, when I had made to you a similar application in favor of Captain Faulkner, who claimed rank of Captain Brooks upon the same principle, and that as yet, I had not any knowledge whatever of Captain Bowmans qualifications.
          You wished that the claim might be stated to you in writing and that, you would decide.
          The enclosed certificate proves the fact to be, as stated by Captain Bowman, the other gentlemen having been only Ensigns at the end of the war.
          In justice to Captain Bowmans claim, I have to add, that since he has joined the regiment, he has manifested an attention and knowledge of service, which have, very deservedly, acquired to him, the character of a most excellent Officer, and which, in my opinion, will not be lessened, by a comparison, with the other gentlemen who have claimed this priority.  I have retained the arrangement, I have received, untill your decision upon this subject.
          I have the honor, to be with the utmost respect, your mo ob sert
          
            Aaron Ogden
          
        